Citation Nr: 0802712	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  02-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of torn 
meniscus of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right knee 
disability as secondary to service connected residuals of 
torn meniscus of the left knee.

5.  Entitlement to service connection for lumbar spine 
disability as secondary to service connected residuals of 
torn meniscus of the left knee.

6.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2007, the veteran appeared and testified at a 
Travel Board hearing before the undersigned.  The hearing 
transcript is associated with the claims folder.

The issues of entitlement to an increased rating for 
residuals of torn meniscus of the left knee, as well as 
service connection for PTSD, tinnitus, right knee disability 
and lumbar spine disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if any further action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed RO rating decision in June 1993 denied 
service connection for bilateral hearing loss on the basis 
that bilateral hearing loss existed prior to service and was 
not aggravated therein.  

2.  Evidence of the record since the RO's June 1993 rating 
decision is not new and material as it does not include any 
competent evidence suggesting that the veteran's pre-existing 
bilateral hearing loss was aggravated during active service.


CONCLUSIONS OF LAW

1.  The RO's June 1993 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 3.385, 
20.302(a) (1992).

2.  The evidence added to the record subsequent to the RO's 
June 1993 rating decision is not new and material; the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 1112, 1113, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has determined that the new and material standard 
applies to the veteran's claim of service connection for 
bilateral hearing loss.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

An RO rating decision in June 1993 denied a claim of service 
connection for bilateral hearing loss on the basis that 
bilateral hearing loss existed prior to service and was not 
aggravated therein.  The veteran was provided notice of this 
decision in July 1993, but he did not file a timely appeal 
within one year from the date of mailing of the notice of 
decision.  That claim, therefore, became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).

The veteran filed an application to reopen the claim in June 
2005, and this appeal ensues from the RO's March 2006 rating 
decision denying the application to reopen.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  However, if the claimant can thereafter 
present new and material evidence, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999). 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.2(f) (2007).  Under VA 
regulations, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (2007).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (2007).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre-existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

Evidence before the RO in June 1993 included the veteran's 
August 1970 enlistment examination which noted defective 
hearing.  Audiometric examination measured right ear puretone 
thresholds of 15, 15, 10 and 35 decibels at 500, 1000, 2000, 
3000, or 4000 Hertz, respectively.  Left ear puretone 
thresholds were 25, 15, 10 and 30 decibels at 500, 1000, 
2000, 3000, or 4000 Hertz, respectively.  His service medical 
records did not reflect any complaint or treatment for 
hearing loss, and a separation examination was not conducted.  
Post-service medical records included an August 1974 VA 
examination report evaluating a left knee disability.  A 
November 1992 VA audiology consultation confirmed a diagnosis 
of bilateral high frequency sensorineural hearing loss (SNHL) 
consistent with noise induced hearing loss.

Evidence of record since the RO's June 1993 rating decision 
includes VA clinical records since 2002 showing treatment for 
various disorders, private treatment records for left knee 
disability, and VA orthopedic examinations in January 2004, 
June 2005 and February 2006.  In pertinent part, a February 
2002 audiology consultation indicated an assessment of 
bilateral (AU) high frequency SNHL for which bilateral 
hearing aids were prescribed.  This audiology consultation is 
redundant of evidence previously of record as it merely 
confirms a diagnosis of bilateral SNHL established at the 
time of the June 1993 rating decision.  None of these records 
include competent medical opinion suggesting that the 
veteran's pre-existing bilateral hearing loss was aggravated 
during active service.  These previously unconsidered medical 
records submitted in support of the application to reopen, 
therefore, are not material to the basis for the prior final 
denial.

Additionally, the veteran has provided additional statements 
and testimony reflecting his belief that his bilateral 
hearing loss was due to acoustic trauma during service.  He 
reports noticing a change in his hearing acuity during his 
service aboard an aircraft carrier which involved noise 
exposure to jet engines.  He also recalls the onset of ear 
buzzing at this time.  His lay beliefs that his current 
hearing loss was incurred in or aggravated during active 
service cannot be accepted as material evidence for purposes 
of reopening the claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).

In the absence of evidence that is both new and material, the 
claim of entitlement to service connection for service 
connection for bilateral hearing loss cannot reopened for 
review on the merits.  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Specific to requests to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, a pre-adjudicatory notice letter provided to 
the veteran in August 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and notice that his claim 
was previously denied on the basis that "your hearing loss 
was not incurred or aggravated by service."  In addition to 
notifying him of the relative duties on the part of himself 
and VA in developing his claim, he was advised to submit any 
evidence in his possession that pertained to the claim.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that was found insufficient in the 
previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide notice of what is required to establish a disability 
rating and an effective date for the award of benefits if 
service connection is awarded.

In this case, the veteran was notified of the Dingess 
requirements in a March 2006 letter.  As his application to 
reopen remains denied, the downstream issues of awarding a 
disability rating and an effective date of award are moot.  
As such, no prejudice accrues to the veteran regarding any 
timing deficiency with respect to his Dingess notice.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all private and VA 
medical records identified by the veteran as relevant to his 
claim on appeal.  The veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Absent a reopening of the claim, VA 
has no duty to provide medical examination or obtain medical 
opinion in the case.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

New and material evidence has not been received to reopen a 
previously denied claim of service connection for bilateral 
hearing loss; the application to reopen the claim is denied.


REMAND

The veteran contends that he manifests PTSD as a result of 
exposure to combat and non-combat stressors during service.  
Entitlement to service connection for PTSD requires (1) a 
diagnosis of PTSD which conforms to the criteria under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. 1994, (DSM-IV), (2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor, and (3) credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (2007).  His 
VA clinical records reflect diagnoses of PTSD which, 
presumably, conform to the DSM criteria as to both adequacy 
of symptomatology and sufficiency of the stressor(s).  See 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Thus, the 
Board must determine whether the veteran has been exposed to 
an in-service stressor, or stressors, supporting his PTSD 
diagnosis.

A PTSD stressor involves exposure to a traumatic event and 
response in an individual involving intense fear, 
helplessness, or horror for that particular individual, even 
though the particular stressor would not necessarily have the 
same effect on "almost anyone."  Cohen, at 153 (Nebeker, 
Chief Judge, concurring by way of synopsis).  The sufficiency 
of a PTSD stressor for the particular individual is a 
clinical determination to be made by an examining mental 
health professional.  Id.  

On review of the clinical records, the Board is unable to 
discern the stressor(s) relied upon by VA clinicians as 
supporting the PTSD diagnosis.  The veteran served aboard an 
aircraft carrier, the USS CONSTELLATION, that operated 
offshore of the Republic of Vietnam during the Vietnam Era.  
His clinical records include his report of onshore duties in 
the Republic of Vietnam wherein he came under enemy fire and 
witnessed his "friend" lose two legs.  His DD Form 214N 
indicates that his service specialty was related to the 
civilian occupation of a mail clerk.  To date, the veteran 
has not provided sufficient detailed information of these 
claimed stressors to allow for verification.  However, at his 
February 2007 hearing, he provided additional testimony as to 
his stressors.  The veteran stated that his stressors 
included fear of the flight deck (fear of being blown off or 
sucked in to engines); knowing someone who was killed in 
Vietnam; and being in a helicopter that was under fire. The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Further development 
is in order.  

The VA mental health assessments in April and May 2002 also 
appear to have considered non-combat stressors involving the 
generalized hazards of flight deck duty aboard an aircraft 
carrier, such as being subject to harm through jet intakes 
and exhaust, onboard fires, arresting cables used for 
aircraft landings, and falling overboard.  The examiners have 
variously commented that the veteran's PTSD diagnosis is 
supported by "no clear stressors" and that "exposure to 
trauma" in service is a likely contributing factor to the 
veteran's PTSD.  It is unclear as to whether these non-combat 
stressors have been relied upon in arriving at a PTSD 
diagnosis.  In any event, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The sufficiency of a stressor is a medical determination. 
Cohen v. Brown, 10 Vet. App. 128 (1997).  On this record, the 
Board finds that medical opinion based upon review of the 
claims folder is required to confirm the PTSD diagnosis.   
The RO must first list the confirmed stressors, including the 
extent that the veteran's in-service duties exposed him to 
the flight deck.    

With respect to the claim of service connection for tinnitus, 
the veteran recently testified to the onset of "buzzing" in 
his ears during active service.  His post-service medical 
records first reflect a diagnosis of tinnitus many years 
after service.  The Board is not competent to relate his 
current tinnitus disability to his current recollections of 
ear buzzing in service.  See generally Wade v. West, 11 Vet. 
App. 302, 305 (1998).  However, his competent testimony 
regarding persistent symptoms of ear ringing since service is 
sufficient to trigger VA's duty to assist the veteran in 
obtaining medical opinion to decide the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

With respect to the veteran's claim for an increased rating 
for left knee disability, the veteran is service connected 
for residuals of a torn medial meniscus of the left knee that 
has been evaluated as 20 percent disabling under Diagnostic 
Code 5257.  This rating contemplates moderate impairment of 
the knee due to instability or subluxation of the left knee.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2007).  He also 
holds a diagnosis of degenerative arthritis of the left knee.  
VA regulations allow for separate ratings for instability and 
limitation of knee motion due to arthritis.  See VAOPGCPREC 
9-98 (August 14, 1998).  

In April 2005, the RO sent the veteran a VCAA notice on the 
issue of service connection for osteoarthritis of the left 
knee, but has yet to adjudicate the claim.  The issue of 
whether the veteran may receive a separate compensable rating 
for arthritis of the left knee with limitation of motion 
appears to be inextricably intertwined with the increased 
rating claim on appeal in this case, and must be addressed 
prior to any further appellate review by the Board.

Finally, the veteran claims entitlement to service connection 
for right knee and lumbar spine disabilities as secondary to 
service connected left knee disability.  The veteran 
testified that although his back disorder began due to a work 
injury, it has been aggravated because of his service-
connected knee disability.  Additionally, he stated under 
oath that he has right knee disability, including swelling, 
that is secondary to overuse for the same reason.  In January 
2004, a VA examiner opined that the veteran's lumbar spine 
disability was attributable to a post-service back injury, 
and that his right knee disability was the result of aging 
and attrition.  A reason underlying the opinion was that the 
veteran had a normal gait with no evidence of overstressing.  
In February 2006, a VA examiner concluded that the veteran's 
left knee condition had contributed to degenerative arthritis 
of his left hip.  A reason underlying the opinion was that 
the veteran had an altered gait as a result of extensive and 
progressive painful arthritis and internal derangement of the 
left knee.  In order to resolve this conflict of reasoning, 
the Board finds that additional medical opinion is necessary 
to determine whether the veteran's right knee and/or lumbar 
spine disabilities are secondary to his service connected 
left knee disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (service connection may be granted for the amount of 
increase in an otherwise nonservice connected disorder which 
is caused by aggravation from a service-connected disorder).

Accordingly, the case is REMANDED for the following:

1.  Obtain complete clinical records of the 
veteran's VA treatment for PTSD, tinnitus, back and 
knee disability since February 2007.

2.  Seek verification of all alleged stressor 
events capable of verification and for which the 
veteran has provided sufficient identifying 
information from the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In this regard, 
if the veteran has not provided sufficient 
identifying information, he should be advised of 
what further information is necessary.

Upon receipt of any additional records, schedule 
the veteran for VA psychiatric examination.  
Provide the examiner with a list of all verified 
stressors, including the extent of the veteran's 
activities on the flight deck during service.  The 
examiner should review the contents of the entire 
claims folder.  Following the examination, the 
examiner should express opinion as to whether the 
veteran manifests PTSD based on any or all of the 
verified stressors and, if so, the examiner should 
identify in detail the stressor(s) supporting the 
diagnosis.  

3.  Schedule the veteran for VA audiology 
examination.  The examiner should review the 
contents of the entire claims folder.  Following 
the examination, the examiner should express 
opinion as to whether it is at least as likely as 
not (probability of 50 percent or greater) that the 
veteran's tinnitus is causally related to event(s) 
in service.

4.  Schedule the veteran for VA orthopedic 
examination.  The examiner should review the 
contents of the entire claims folder.  Following 
the examination, the examiner should express 
opinion to the following questions:
	a)  the examiner should note whether there is 
instability or recurrent subluxation of the left 
knee.  If left knee instability or subluxation is 
present, the examiner should provide an assessment 
as to whether such impairment is slight, moderate, 
or severe in degree;
	b)  the examiner should provide opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) that the 
veteran's osteoarthritis of the left knee is caused 
or aggravated by service connected residuals of a 
torn medial meniscus of the left knee;
	c)  the examiner should note range of motion 
findings for the left knee and provide opinion as 
to whether range of motion loss is residual 
disability of service-connected left knee 
disability.  The examiner should also note any 
additional limitation of motion or functional loss 
due to weakness, fatigability, incoordination, or 
pain on movement of the knee joint;
	d)  the examiner should clearly identify all 
current disability of the right knee and lumbar 
spine.  With respect to each diagnosed right knee 
and/or lumbar spine disability, the examiner should 
offer an opinion, consistent with sound medical 
principles, as to whether it is at least as likely 
as not (a 50 percent or more probability) that such 
disabilities 1) were caused, or (2) are aggravated 
by the veteran's service-connected left knee 
disability.  Aggravation is defined for legal 
purposes as a worsening of the underlying condition 
versus a temporary flare-up of symptoms.  In 
arriving at the opinions, the examiner should 
review and discuss the opinions set forth in VA 
examination reports dated January 2004 and February 
2006; and
	e)  if it is determined that the claimant's 
right knee and/or lumbar spine disabilities were 
aggravated by his service-connected left knee 
disability, the examiner is requested to provide an 
opinion as to the baseline level of severity of 
such disabilities before the onset of aggravation 
and the current level of severity.

A complete rationale for any opinion expressed must 
be provided.  

5.  After all development has been completed, 
adjudicate the issue of entitlement to service 
connection for osteoarthritis of the left knee as 
secondary to service connected residuals of a torn 
medial meniscus of the left knee.  If the claim is 
denied, the veteran should be notified of the 
decision and his appellate rights.

6.  Readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, issue a 
supplemental statement of the case and provide the 
veteran and his representative the opportunity to 
respond.  The case should then be returned to the 
Board for further appellate review, if otherwise in 
order.  No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


